DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Restriction/Election Requirement
3.	The Office acknowledges the Applicant’s election, without traverse, of Group 3 (directed to Chemical Formula 4) as set forth in the Requirement for Restriction/Election filed 03/03/22.

4.	The election reads on Claims 1 and 3-9.

5.	Claims 1 and 3-9 are pending.  No claims have been withdrawn from consideration.

Examiner’s Note
6.	The Office has relied on national phase publication US 2015/0243891 A1 as the English equivalent of PCT publication WO 2014/034795 A1 (herein referred to as “Kato et al.”).
Claim Objections
7.	Claim 6 is objected to because of the following informalities:  All the compounds are poorly shown and needed to be replaced with structures with clearer graphics (for example, see the structure in the second row, right column on page 26).  
Appropriate corrections are required.

8.	Claim 9 is objected to because of the following informalities:  All the compound labels are poorly shown and needed to be replaced with labels with clearer graphics (for example, see all the labels on page 78).  
Furthermore, (B114) and (B119) are equivalent structures (i.e., one of which must be deleted). 
Furthermore, the claim fails to conclude with a period.  
Appropriate corrections are required.

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

11.	Claims 1, 3-5, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kido et al. (US 2003/0189401 A1) in view of Endo et al. (Org. Lett.  2014, 16, 5608-5611).
	Kido et al. discloses the following organic electroluminescent (EL) device (light emitting device) comprising light-emissive units partitioned from each other by at least one charge generation layer:

    PNG
    media_image1.png
    547
    773
    media_image1.png
    Greyscale

; the charge generation layer injects/generates holes (i.e., injects and generates p-type charges) to adjacent layers and comprises a mixture of two different materials:  an organic compound with hole-transporting property and an organic material ([0028]).  The organic compound with hole-transporting property includes arylamines of the following form:

    PNG
    media_image2.png
    63
    109
    media_image2.png
    Greyscale

where Ar1-3 = aromatic hydrocarbon group which may have substituents ([0029]-[0030]).  The organic material includes compounds with at least one cyano group (as a substituent) with electron-accepting property ([0039]).  Kido et al. discloses the following organic compound with hole-transporting property as an embodiment:

    PNG
    media_image3.png
    283
    416
    media_image3.png
    Greyscale

([0129]) such that L3-5 = direct bond, Ar1-2 = unsubstituted aryl group (phenyl), r103 = 1, R103 = hydrogen, r104 = 1, R104 = substituted amine group (diphenylamine), and R12-13 = bonded to each other to form a substituted ring of Applicant’s Chemical Formula 4.  Kido et al. discloses that the layers are formed via vacuum deposition; the ratio of the organic material to the organic compound with hole-transporting property is between 0.01-10 (including 4:1) ([0051], [0298]).  However, Kido et al. does not explicitly disclose a compound of Applicant’s Chemical Formula 1.
	Endo et al. discloses the following EL materials as novel electron-accepting molecules which, due to a defused DCF network, can be “superior” electron acceptors (pages 5608, 5610-11):

    PNG
    media_image4.png
    142
    151
    media_image4.png
    Greyscale

(page 5608) such that Cy1 = substituted aromatic ring (substituted benzene), X1-4 = nitrile (CN), R1 = R3 = unsubstituted alkyl group (methyl or butyl), and R2 = R4 = nitrile (CN) of Applicant’s Chemical Formula 1; Q1-2 = unsubstituted alkyl group (methyl) of Applicant’s Chemical Formula 1-2.  It would have been obvious to incorporate any of the above compounds as disclosed by Endo et al. to the charge generation layer of the organic EL device as disclosed by Kido et al.  (as the organic material).  The motivation is provided by the disclosure of Endo et al., which discloses a known electron-accepting molecule that is a superior electron acceptor in an identical field of invention.

12.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kido et al. (US 2003/0189401 A1) in view of Endo et al. (Org. Lett.  2014, 16, 5608-5611) as applied above and in further view of Kato et al. (WO 2014/034795 A1).
	Kido et al. in view of Endo et al. discloses the organic electroluminescent (EL) device (organic light emitting device) of Claim 1 as shown above.  Kido et al. discloses that the charge generation layer injects/generates holes (i.e., injects and generates p-type charges) to adjacent layers and comprises a mixture of two different materials:  an organic compound with hole-transporting property and an organic material ([0028]).  The organic compound with hole-transporting property includes arylamines of the following form:

    PNG
    media_image2.png
    63
    109
    media_image2.png
    Greyscale

where Ar1-3 = aromatic hydrocarbon group which may have substituents ([0029]-[0030]).  However, Kido et al. in view of Endo et al. does not explicitly disclose any of the compound of Applicant’s Chemical Formula 4 as recited in the claim.
	Kato et al. discloses the following compound:  

    PNG
    media_image5.png
    257
    267
    media_image5.png
    Greyscale

(page 24) (corresponds to (B114)).  Kido et al. discloses that its inventive compounds are hole-transport material for an organic EL device with “excellent” hole-injecting and hole-transporting ability which, when used, results in long lifetime and high efficiency ([0011]-[0012]).  It would have been obvious to incorporate the above compound as disclosed by Kato et al. to the charge generation layer of the organic EL device as disclosed by Kido et al. in view of Endo et al. (as the organic compound with hole-transporting property).  The motivation is provided by the disclosure of Kido et al. which teaches that its inventive compounds have excellent hole-injecting and hole-transporting properties utilized in an identical field of invention.

Allowable Subject Matter
13.	Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The closest prior art is provided by Kido et al. (US 2003/0189401 A1) in view of Endo et al. (Org. Lett.  2014, 16, 5608-5611).  Kido discloses the following organic electroluminescent (EL) device (light emitting device) comprising light-emissive units partitioned from each other by at least one charge generation layer:

    PNG
    media_image1.png
    547
    773
    media_image1.png
    Greyscale

; the charge generation layer injects/generates holes (i.e., injects and generates p-type charges) to adjacent layers and comprises a mixture of two different materials:  an organic compound with hole-transporting property and an organic material ([0028]).  The organic compound with hole-transporting property includes arylamines of the following form:

    PNG
    media_image2.png
    63
    109
    media_image2.png
    Greyscale

where Ar1-3 = aromatic hydrocarbon group which may have substituents ([0029]-[0030]).  The organic material includes compounds with at least one cyano group (as a substituent) with electron-accepting property ([0039]).  Kido et al. discloses the following organic compound with hole-transporting property as an embodiment:

    PNG
    media_image3.png
    283
    416
    media_image3.png
    Greyscale

([0129]).  Kido et al. discloses that the layers are formed via vacuum deposition; the ratio of the organic material to the organic compound with hole-transporting property is between 0.01-10 (including 4:1) ([0051], [0298]).  However, Kido et al. does not explicitly disclose a compound of Applicant’s Chemical Formula 1.
	Endo et al. discloses the following EL materials as novel electron-accepting molecules which, due to a defused DCF network, can be “superior” electron acceptors (pages 5608, 5610-11):

    PNG
    media_image4.png
    142
    151
    media_image4.png
    Greyscale

(page 5608).  However, it is the position of the Office that neither Kido et al. in view of Endo et al. singly nor in further combination with any other prior art provides sufficient motivation to produce the invention as recited by the Applicant, particularly in regards to the specific nature of the compound of Chemical Formula 1 as recited in the claim.

Conclusion
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L YANG whose telephone number is (571)270-1137. The examiner can normally be reached Mon-Fri, 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY YANG/Primary Examiner, Art Unit 1786